Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues for claims 1, 11, and 17:
“Applicant's claimed invention includes claimed elements not disclosed or suggested by the references. More specifically, Applicant's claimed invention is directed to preventing a security breach during the calling of subroutines and is not related to parallel execution as is the objective of the prior art references cited by the examiner. 
Specifically, in Applicant's claimed the invention when a subroutine is called, the execution moves to the instructions of the subroutines and the calling routine needs to wait for the call to return from the subroutine (i.e., no parallel execution). Applicant has amended the claims to making this "non-parallel" feature explicit. Applicant has amended the claims to specify changes between "execution of the first routine" and "to make it clear there is no "parallel execution". With the additional features recited in the amended claims, the "no parallel execution" is clear in the claims.”

	This argument is found to be persuasive for the following reason. Kranich disclosed the use of FORK instructions to create a new thread of execution. The combination of Scott and Kranich allows for such FORK instructions to be implemented such that each parallel thread has access to a separate BTB for branch prediction purposes. The newly claimed limitation requires stopping execution of the instructions that performs the subroutine call. Kranich in figure 3B shows that both thread 1 and thread 2 code performs parallel execution between execution of the FORK instruction and JOIN instruction. Thus, the rejections based on Scott, Kranich, and Alexander have been withdrawn.
	The examiner notes that the concept of subroutine calls stopping execution of the main routine is a known concept to one of ordinary skill in the art. However, there isn’t sufficient motivation to make such a change to Kranich to allow stopping execution of Thread 1 code (Figure 3B element 336) between the FORK and JOIN instructions. In addition, making such a modification to a hypothetical combination of Scott, Kranich, and Alexander would require improper hindsight via the use of the applicant’s specification as a roadmap towards making the rejection.
	An updated prior art search has been performed that hasn’t resulted in any additional prior art references that alone or in combination read upon the independent claims. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183